Citation Nr: 1007984	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1966 
to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A May 2002 rating decision denied reopening the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).  In January 2004 the Board denied the 
claim.  The Veteran appealed the Board's action to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2005 Order, the Court remanded the case to the Board 
pursuant to a Joint Motion for Remand.  Thereafter, the Board 
remanded the appeal to the RO for additional development.  

After completing the requested actions, the RO awarded the 
Veteran service connection for chronic adjustment disorder in 
a rating action dated in December 2006 and assigned an 
initial 30 percent rating, effective October 2, 2001, the 
date of his application to reopen his claim for service 
connection for PTSD.  Thereafter, the Veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected chronic adjustment disorder disability.  The issue 
of entitlement to a higher disability evaluation based upon 
an initial grant of service connection remains before the 
Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board denied the claim for a higher initial rating in a 
decision dated in February 2009. 

Subsequently, the Veteran appealed the Board's February 2009 
decision to the Court.  In an October 2009 Order, the Court 
vacated the Board's October 2009 decision and remanded the 
case to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

In an October 2009 Joint Motion for Remand, the parties 
agreed that the Board's February 2009 decision failed to 
provide adequate reasons and bases for its conclusion that an 
initial rating in excess of 30 percent was not warranted for 
a chronic adjustment disorder disability and for its 
conclusion that staged ratings were not warranted.

In correspondence dated in January 2010, the Veteran's 
attorney indicated that the Veteran continued to receive 
psychiatric treatment from VA mental health care 
professionals and requested that those records be obtained 
prior to the Board's final decision on the matter.  
Therefore, although the Board regrets the additional delay in 
deciding the claim, which has been pending since 2001, the 
claim must be returned to the RO to obtain additional VA 
treatment records.

In addition, as the last VA examination was conducted in 
August 2006, the RO should schedule the Veteran for a VA 
mental disorders examination to assess the current nature of 
his chronic adjustment disorder disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for chronic adjustment 
disorder.  Of particular interest are VA 
treatment records from May 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above development has been 
completed, the Veteran should be afforded a 
VA mental disorders examination performed 
by a psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.   
The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for VA Mental Disorders 
Examination, revised on May 1, 2007.  The 
examination must respond to the 
instructions contained therein.  All 
indicated tests and studies are to be 
performed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any evidence has been received for which 
the RO can prepare a supplemental statement 
of the case, it should be prepared and 
furnished to the Veteran and his attorney.  
They should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



